Citation Nr: 1423987	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a claim for a TDIU rating.  

In April 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are residuals of a fracture of the right humerus and acromion of the scapula (rated 20 percent); residuals of a cold injury of the right lower extremity (rated 30 percent); and residuals of a cold injury of the left lower extremity (rated 30 percent).  The combined disability rating is 70 percent.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service-connected disabilities are residuals of a fracture of the right humerus and acromion of the scapula (rated 20 percent); residuals of a cold injury of the right lower extremity (rated 30 percent); and residuals of a cold injury of the left lower extremity (rated 30 percent).  The combined disability rating is 70 percent.  The two cold injury disabilities may be combined as if one disability to meet the 40 percent threshold because they are disabilities of both lower extremities.  See 38 C.F.R. § 4.16(a)(1).  Thus, the Veteran does meet the minimum schedular requirements to be considered for a TDIU.  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  A review of the record reveals that the Veteran completed four years of high school.  He reports that he last worked full-time in June 2005.  The Veteran indicates that he worked as a maintenance mechanic from June 1966 to June 2005.  He maintains that he retired early due to his service-connected disabilities and that he has also been unable to work part-time since he retired.  The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting a TDIU rating.  

The Board observes that a December 2010 VA general medical examination report, which included orthopedic and cold injury protocol examinations; an April 2011 VA orthopedic examination report; and an August 2012 VA orthopedic examination report, all include statements and/or opinions by examiners addressing the Veteran's unemployability.  

A December 2010 VA general medical examination, which included orthopedic and cold injury protocol examinations, indicated that the Veteran's claims file was reviewed.  The Veteran reported that his usual occupation was as a maintenance man and that he retired in 2005.  It was noted that the Veteran retired because he was eligible by age or duration of work.  The diagnoses were traumatic arthritis of the right shoulder, a cold injury of the right lower extremity, and a cold injury of the left lower extremity.  

The examiner indicted that it was his opinion, based solely on the Veteran's service-connected residuals of a fracture of the right humerus and acromion of the scapula and residuals of a cold injuries of the right and left lower extremities, that the Veteran could not perform any physical occupations due to his pain in both feet, numbness and tingling in both feet, and his reduced mobility.  The examiner commented that it was also his opinion that based solely on the Veteran's service-connected residuals of a fracture of the right humerus and acromion of the scapula and residuals of cold injuries of the right and left lower extremities, the Veteran could perform his usual occupation, and any sedentary occupations.  

An April 2011 VA orthopedic examination report included a notation that the Veteran's claims file was not reviewed.  The diagnoses were degenerative joint disease, and residuals of a trauma and fracture of the humerus of the right shoulder.  The examiner indicated that the Veteran's right shoulder disability had significant effects on his usual occupation.  The examiner stated that the Veteran had problems with pain, lifting and carrying, and reaching, as well as a lack of stamina.  

An August 2012 VA orthopedic examination report did not specifically indicate that the Veteran's claims file was reviewed.  The diagnosis was listed as an upper arm condition, and complications of medical care, not elsewhere classified, right.  The examiner reported that the Veteran's right shoulder condition impacted his ability to work.  The examiner indicated that the Veteran was retired, but that he stated that he could not perform his usual job as a mechanic due to weakness with overhead lifting.  

The Board observes that the Veteran completed four years of high school and that he reports that he retired in June 2005 as a result of his service-connected disabilities.  Additionally, the Board notes that the Veteran worked for almost forty years as a maintenance mechanic.  A VA examiner, pursuant to a December 2010 VA general medical examination, which included orthopedic and cold injury protocol examinations, specifically indicated, after a review of the claims file, that as a result of the Veteran's service-connected disabilities, he could not perform any physical occupations due to his pain in both feet, numbness and tingling in both feet, and his reduced mobility.  However, in a somewhat contradictory statement, the examiner also indicated that based on the Veteran's service-connected disabilities, he could perform his usual occupation, and any sedentary occupations.  

Additionally, subsequent VA examiners have referred to the impact of the Veteran's right shoulder disorder on his ability to work.  At an April 2011 VA orthopedic examination, the examiner indicated that the Veteran's right shoulder disability had significant effects on his usual occupation, and that he had problems with pain, lifting and carrying, and reaching, as well as a lack of stamina.  At an August 2012 VA orthopedic examination, the examiner maintained that the Veteran's right shoulder condition impacted his ability to work and that he stated that he could not perform his usual job as a mechanic due to weakness with overhead lifting.  

The Board observes that the Veteran's entire employment history since 1966 has involved working as a maintenance mechanic and a VA examiner has found that he cannot perform any physical occupations.  The Board notes that the record contains little, if any, evidence that the Veteran has experience in employment that would qualify him for employment that is sedentary, or that does not involve lifting, carrying, reaching, etc.  Even if such employment were feasible, it is unclear whether such employment could be gainful, given the Veteran's service-connected disabilities.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities alone have rendered him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU rating.  


ORDER

A TDIU rating is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


